Michigan Supreme Court 

                                                       Lansing, Michigan 48909 


                                Chief Justice             Justices




Opinion
                                Maura D. Corrigan         Michael F. Cavanagh
                                                          Elizabeth A. Weaver
                                                          Marilyn Kelly
                                                          Clifford W. Taylor
                                                          Robert P. Young, Jr.
                                                          Stephen J. Markman




                                                FILED MARCH 31, 2004



 JAMES LITTLE, CHERYL LITTLE,
 STEVEN RAMSBY, MARY KAVANAUGH,
 STANLEY W. THOMAS, NANCY G.
 THOMAS, MICHAEL McCLUSKEY, GLADYS
 McCLUSKEY, and ANN SKOGLUND,

       Plaintiffs/Counter-
       Defendants/Appellants,

 v                                                        No. 121836

 BETTY H. HIRSCHMAN,,

       Defendant/Counter-Plaintiff/
       Appellee,

 and

 GERALD W. CARRIER, SALLY ANN
 CARRIER, JOHN P. VIAU, and
 GENEVIEVE GUENTER VIAU,

       Defendants/Counter-Plaintiffs,

 and

 FRANCES J. VANANTWERP, ELIZABETH
 VANANTWERP, MASON F. SHOUDER,
 and JEAN ANN SHOUDER,

       Defendants.

 _______________________________
BEFORE THE ENTIRE BENCH

TAYLOR, J.

        We granted leave to appeal in this case to consider

whether a 1913 plat dedication of two parks “to the owners

of the several lots” is valid.                     That is, is it enforceable

by those in the chain of title from the original purchasers

of the lots.          The Court of Appeals held that it was not on

the     basis    that       private        dedications     are    invalid.         We

disagree with the Court of Appeals and thus reverse its

judgment        and     remand        to          that   Court        for    further

consideration.

                        FACTS AND PROCEEDINGS BELOW
        This    case    involves       a    dispute      regarding      alleys     and

parks     located       within       the     Ye-qua-ga-mak       subdivision       in

Inverness Township in Cheboygan County, where Mullet Lake

and the Cheboygan River meet.                       The subdivision plat was

filed in 1913 and reflects the presence of several streets

and    alleys     and       two    parks    (Lakeside     Park    and       Riverside

Park).         The plat states that “the streets and alleys as

shown    on     [the]       plat    are     dedicated     to    the    use    of   the

public.”        Regarding the parks, the plat states that they

are “dedicated to the owners of the several lots.”

        Betty Hirschman is the current owner of two waterfront

lots    numbered       46    and    47.      Her     property    is    bordered    by


                                             2

Riverside Park on the east, Lakeside Park on the south, and

an alley that provides access to Lakeside Park on the west.

Lakeside Park contains a beach area that abuts Mullet Lake,

and Riverside Park is a grassy area that has been used by

lot owners for fishing and walking.                          Dating back to at

least the 1940s, which is as far back as anyone can now

remember, the residents of the subdivision have used the

alley between lots 47 and 48 for access to Lakeside Park

and   have     used    Lakeside            Park     itself     for     sunbathing,

swimming, picnicking, and other beach-related activities.

      In 1998, Hirschman and some other lot owners in the

subdivision     obtained         a    judgment       against     the     Cheboygan

County Road Commission vacating the rights of the public to

use several of the alleys that provided back lot owners

access to Lakeside Park.               Having secured that ruling, they

blocked the alley west of Hirschman’s property.

      Several back lot owners, claiming the right to use the

alley because of the plat’s public dedication of the alley

and   the    right    to   use       the    parks    because    of     the   plat’s

private     dedication,     filed          an    action    asking    the     circuit

court to stop defendants from continuing to block access to

Lakeside     Park    through         the   alley.         Defendants     filed    an

answer and counterclaim asserting that plaintiffs not only

had no right of access to Lakeside Park through the vacated

alleys, but also that the claimed private dedication of the
                                            3

parks       had    failed     because      of     nonacceptance        by     the     lot

owners.

        After a two-day trial the court rendered its decision

finding      (1)     plaintiffs     were    entitled        to   the    use    of     the

alleys for access to the beach and (2) plaintiffs had the

right to reasonable use of the parks pursuant to the plat

as lot owners.

        Hirschman      appealed      as     of     right,    arguing         that     the

dedication of the parks to the owners of the several lots

in   the       plat    was     an    invalid        dedication         because        the

dedication was not directed to the public.                             The Court of

Appeals,          deferring    to    the    earlier      published           Martin     v

Redmond, 248 Mich App 59; 638 NW2d 142 (2001),1 vacated the

trial       court’s    holding      that    the    lot   owners        had    property

rights in the parks pursuant to the dedication in the plat.2



        1
       We reverse the Court of Appeals judgment in Martin v
Beldean, 469 Mich __; __ NW2d __ (2004), which we also
issue today.    In Martin, the Court of Appeals had ruled
that a 1969 plat with a purported private dedication of an
outlot “for the use of the lot owners” was invalid because,
in the panel’s view, dedications could not now be, or ever
in the past have been, private. We held that the Court of
Appeals had misread MCL 560.253(1), which is part of 1967
PA   288,  because   it   specifically  authorized  private
dedications.

        2
       Little v Hirschman, unpublished opinion per curiam,
issued April 19, 2002 (Docket No. 227751).    The Court of
Appeals also held that plaintiffs, as lot owners in the
plat, are entitled to the use of the alleys, even if the
public dedication of the alleys had not been properly
                             4
      The Court of Appeals in this case recognized that the

Martin case involved a 1969 dedication that was controlled

by the Land Division Act, MCL 560.101 et seq., whereas the

Court was considering a 1913 plat that was controlled by

earlier    statutes.           But,     because       the    Martin     panel    had

earlier    concluded      that        private     dedications         “before    and

after” the platting statutes were enacted were prohibited,

the Court of Appeals followed that holding.

      We granted plaintiffs’ application for leave to appeal

and   ordered    that    the    case     be     argued      and   submitted     with

Martin.3

                           STANDARD OF REVIEW

      Whether a dedication of land for private use failed

under the law governing the creation of plats is a question

of law.      We review de novo questions of law.                         Cardinal

Mooney High School v Michigan High School Athletic Ass'n,

437 Mich 75, 80; 467 NW2d 21 (1991).

                                      ANALYSIS

      From   statehood         until     1925     our       various    plat     acts

authorized      public   dedications,4          but    did    not     specifically


accepted by the relevant public authority.                        That holding is
not at issue in this appeal.
      3
       468 Mich 869 (2003).
      4
         As  we   explain   in   Martin, a  dedication  was
traditionally understood to be “an appropriation of land to
some public use, accepted for such use by or in behalf of
the public.”    Martin, 469 Mich ___, quoting Clark v Grand
                               5
refer       to   private    dedications.       Yet,   during   this     era,

without exception that has been brought to our attention or

discovered       by   our    research,     plats   with   dedications     to

private individuals or groups were reviewed and approved by

the Auditors General of this state,5 and relied upon by

purchasers and their successors.

        Moreover,     not     only   have      the    Auditors    General

considered this to be the law, but, also, the courts have

recognized and enforced private dedications from this era.

In Schurtz v Wescott, 286 Mich 691; 282 NW 870 (1938), this

Rapids, 334 Mich 646, 656-657; 55 NW2d 137 (1952). The law
recognized two types of dedications: statutory dedications
and common-law dedications.   Alton v Meeuwenberg, 108 Mich
629; 66 NW 571 (1896).    “The effect of a dedication under
the statute has been to vest the fee in the county, in
trust for the municipality intended to be benefited,
whereas, at common law, the act of dedication created only
an easement in the public.” Grandville v Jenison, 84 Mich
54, 65; 47 NW 600 (1890).
        5
       Our plat acts have required that proposed plats be
reviewed and approved as being in conformity with the
applicable plat act by government officials such as the
Auditor General and, later, the State Treasurer.       Once
reviewed and approved for conformity with the applicable
act, the plat was eligible for recording with the register
of deeds and was considered “prima facie evidence” of the
making and recording of such plat in conformity with the
governing statute.   1839 PA 91 (1871 CL 1344, ch 32), see
1929 PA 172, p 430, as amended by 1873 PA 108, § 1, and
1885 PA 111, § 1; 1929 PA 172, § 70; 1967 PA 288, § 251,
MCL 560.251. Our Court, in discussing statutes controlling
the discharge of a public official’s duties, has indicated
it will give weight to such conclusions.      As stated in
Wayne Co v Auditor General, 250 Mich 227, 236; 229 NW 911
(1930), “Practical construction given to doubtful or
obscure statutes by public officers, the discharge of whose
duties are affected thereby, will be considered and given
weight by courts in construing such laws.”
                              6
Court considered an 1891 plat that, while it dedicated the

streets    to    the    public,     was        silent   with   regard   to   the

designated parks.          We found, with respect to the parks,

that any lot owner had the right to the use of the parks.

286 Mich 697.          Specifically, we noted that no one objected

to the use of the parks by the lot owners and the public

until shortly before appellant Schurtz filed his complaint.

We held:

            The making and recording of the plat, the
       sale of lots, the use of the streets and parks by
       the lot owners for a great many years estops
       appellant Schurtz from now claiming exclusive
       rights in the parks and streets." [Id.]


       This was in effect a finding that a private dedication

was valid and enforceable.                 Moreover, the Schurtz Court,

quoting Westveer v             Ainsworth, 279 Mich 580; 273 NW 275

(1937),    found   such        private     dedications     were    irrevocable

upon the sale of the lots.               This second holding means that

a private dedication is effective upon the sale of a lot

because it is reasonably assumed that the value of that

lot, as enhanced by the dedication, is reflected in the

sale    price.          That     is,     purchasers       relied    upon     the

dedications that made the property more desirable.

       In Thies v Howland, 424 Mich 282, 286; 380 NW2d 463

(1985), we enforced a 1907 plat with a private dedication

that stated that driveways, walks, and alleys shown on the

                                          7

plat were “dedicated to the joint use of all the owners of

the plat.”    We also held that this dedication gave the lot

owners an easement in the dedicated areas.

     Private dedications were first statutorily recognized

in the 1925 plat act (1925 PA 360).          This act required all

roads not dedicated to the public on a plat to be marked as

private roads and further indicated:

          [I]f there be any street, park, or other
     places which are usually public but not so
     dedicated on said plat the character and extent
     of the dedication of such street, park or other
     public place shall be plainly set forth in said
     dedication. . . . [1925 PA 360, § 1.]


The clear import of this language is that streets and parks

may be dedicated to less than the general public, which, of

necessity, means to private persons or entities.               Although

the 1925 plat act does not expressly grant legitimacy to

private dedications contained in plats recorded before the

effective    date   of   that   statute,   the   act    nonetheless   is

significant in understanding the status of pre-1925 private

dedications because the statute did not so much authorize

the creation of private dedications as it presupposed that

such dedications were already legitimate.              Cases construing

this statute have been in accord with this understanding of

the 1925 act.

     In Minnis v Jyleen, 333 Mich 447; 53 NW2d 328 (1952),

this Court considered a plat that had been recorded in 1926
                                   8

and that dedicated some streets shown on the plat to the

public with all other roads “dedicated to the use of the

property owners in the subdivision.”                 333 Mich 449.         In

resolving   a     dispute   that   had   developed     over   one    of   the

private roads, this Court stated:

          The rights granted under the dedicatory
     clauses in the plat to the owners of lots in the
     subdivision may not be infringed by one lot owner
     for his own convenience to the detriment of his
     fellow lot owners. [333 Mich 454.]


     This, then, is the recognition of the validity of the

plat’s   private     dedication     that     was    reinforced     when   the

Court also held that the lot owners had a private easement

in the road, which they were “entitled to use and enjoy.”

333 Mich 451.

     In 1974 in Feldman v Monroe Twp Bd, 51 Mich App 752,

754-755;    216     NW2d    628    (1974),    the     Court   of    Appeals

considered a 1928 plat that dedicated parks to the use of

the property owners only.          The Court of Appeals found this

to have been a valid irrevocable private dedication and

ruled as in Minnis that the lot owners had an easement in

the privately dedicated lands.6



     6
      Feldman, unlike the other cases we discuss, was
addressed by the Court of Appeals in Martin.    That Court
rejected it because it believed the Feldman panel had
misread the law.    The Martin panel indicated that the
Feldman Court had read the Westveer and Kirchen v Remenga,
291 Mich 94; 288 NW 344 (1939), cases, in which private
                            9
       Similarly, in 1975, in Fry v Kaiser, 60 Mich App 574;

232 NW2d 673 (1975), the Court of Appeals held that a 1950

plat   that   dedicated   the     streets   to    the   public   and   the

channels “to the use of the lot owners” gave the lot owners

an easement in the channels.

       Again, in 1981, in Walker v Bennett, 111 Mich App 40;

315 NW2d 142 (1981), in considering a 1956 plat with a

private   drive,   the    Court    of   Appeals    held   that   the   lot

owners had an easement in the private drive and further

noted the important legal proposition that a purchaser of

platted lands receives not only the interest described in

the deed, but also whatever rights are reserved to the lot

owners in the plat.

       In the last case controlled by the 1925 act, Dobie v

Morrison, 227 Mich App 536, 537; 575 NW2d 817 (1998), the

Court of Appeals considered a 1966 plat that dedicated a

park to “the use of the owners of lots in this plat which

have no lake frontage.”         The Court of Appeals, consistently

with the earlier cases and with the scope of the 1925 act,

rights arose from public dedications, to erroneously allow
for private dedications.     Whatever the strength of that
proposition, the Martin panel failed to account for the
Feldman Court’s additional reliance on Schurtz, which, as
we have explained, approved a private dedication in an 1891
plat. Schurtz then, as a private (not a public) dedication
dedication case, was on point and the Feldman panel was
entitled to rely on it.         More to the point, it was
irrelevant that Feldman may have read too much into
Westveer and Kirchen.    Thus, the Court of Appeals was in
error to reject the holding of Feldman.
                              10
held that such a dedication was valid and granted the lot

owners without lake frontage an easement in the park.

        All        these      cases,         i.e.,      Schurtz,     Thies,      Minnis,

Feldman, Fry, Walker, and Dobie, stand for the proposition

that,       in     both      the    era    of     statutory   silence       on   private

dedications (1835-1924) and the era of implicit statutory

recognition             of         private        dedications       (1925-1966),       a

dedication of land for private use in a recorded plat gave

owners        of    the      lots     an     irrevocable      right    to     use   such

privately dedicated land.                    We agree with such holdings.

        Finally, to complete the review of private dedication

law, as we have explained in the Martin case of the same

date as this, which involves the period since the latest

plat        act    in   1967       (1967     PA     288),   MCL    560.101    et    seq.,

private dedications are expressly allowed.7                            The Court of

Appeals obiter dictum to the contrary in Martin concerning

pre-1967 private dedications                       relied on a few cases such as

        7
            MCL 560.253(1) provides:

             When   a    plat   is    certified,  signed,
        acknowledged and recorded as prescribed in this
        act, every dedication, gift or grant to the
        public or any person, society or corporation
        marked or noted as such on the plat shall be
        deemed sufficient conveyance to vest the fee
        simple of all parcels of land so marked and
        noted, and shall be considered a general warranty
        against the donors, their heirs and assigns to
        the donees for their use for the purposes therein
        expressed and no other. [Emphasis added.]


                                                  11

Kraushaar v Bunny Run Realty Co, 298 Mich 233, 241-242; 298

NW    514    (1941),       and   subsequent      cases    citing    it,8    that

included language stating that there is no such thing as a

dedication between the plat dedicator and individuals and

that the public must be a party to every dedication.                        Yet,

when read carefully, these statements must be discounted

because the foundational case, Kraushaar, actually reached

a conclusion that allowed private users to benefit from a

private      dedication      notwithstanding       the     above    referenced

contrary language in the Court’s opinion.                        In any event,

with today’s decision, we disavow such language and clarify

that private dedications are valid in plats registered both

before and after 1967.

       With the overview of private dedications completed, we

turn to the specific dedication at issue in this case.                       The

1913 Ye-qua-ga-mak subdivision plat stated that the parks

were “dedicated to the owners of the several lots.”                         This

dedicatory        phrase    is   legally   indistinguishable         from    the

language found in Thies, 424 Mich 286, which also concerned

a    pre-1925     dedication,     in    which    this    Court    held   that   a

dedication, “to the joint use of all the owners of the

plat,”      was    enforceable     by    those    lot     owners.        Further



       8
       Detroit Edison Co v Detroit, 332 Mich 348, 353; 51
NW2d 245 (1952), and West Michigan Park Ass'n v Dep’t of
Conservation, 2 Mich App 254, 267; 139 NW2d 758 (1966).
                             12
reinforcing      our       conclusion         about       the     efficacy      of   the

instant dedicatory language is the fact that it clearly

gives more to the grantees than the mere silence regarding

the right to use of the park that was found in Schurtz to

be sufficient to establish enforceable rights by the lot

owners.

        Accordingly, following the lead of both the Thies and

Schurtz Courts, we hold that plaintiffs have an irrevocable

right to use the parks.                 To the extent it could be argued

that    the   case     law    at    the       time       of   the    dedications       in

Schurtz, Thies, and the instant case did not explicitly

recognize     the     validity      of       private      dedications,         for   the

class    of   plat     dedications           dating       from      before    the    1925

statute, we follow the rationale of Schurtz and find that

defendants are estopped from claiming exclusive rights in

the parks.       Our holding, presaged by not only our case law,

but also the Auditor General’s approval of this plat ninety

years     ago,   is    supported         by        the    clear      intent     of   the

dedication grantors as expressed in the words of the plat

and the reliance the original purchasers were entitled to

place on the private dedication in the plat.

                                    CONCLUSION
        For all these reasons, we hold that dedications of

land    for   private      use     in    plats      before       1967   PA     288   took

effect    convey      at    least       an    irrevocable           easement    in    the

                                             13

dedicated land.   Accordingly, we reverse the judgment of

the Court of Appeals and remand this case to that Court for

further proceedings consistent with this opinion.


                              Clifford W. Taylor
                              Maura D. Corrigan
                              Michael F. Cavanagh
                              Elizabeth A. Weaver
                              Marilyn Kelly
                              Robert P. Young, Jr.
                              Stephen J. Markman




                             14